Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: upon further review, Examiner finds Applicant’s argument about the relationship between the first and second members, first and second engagement surfaces, flange and biasing element to be persuasive. While the use of engagement surfaces, one or more of which is rotatable/movable relative to the other based at least on a biasing member between them is extremely common in this and many technology areas, and used to produce the same general result as the claimed invention (i.e. an element that is adjustable based on the preference of a user and fixed in the resulting position), the independent claims recite substantially more structural limitations, including the relationships between structural elements, than either Shvetsov or Bales have. Further searching did not turn up any references that have all the features of the independent claims or a reason to combine various subsets of features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794